DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Applicants’ response of February 7, 2022, to the non-final action mailed November 10, 2021, has been entered. Claim 1 has been amended, claim 4 has been cancelled, and no claims have been newly added.  Claims 1-3 and 5-19 are pending.  Claims 11-19 stand withdrawn as drawn towards the nonelected invention.  Claims 1-3 and 5-10 are under instant consideration.
Response & Maintained Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




	Regarding claims 1 and 7, Wu disclose hydrogel consisting of sulfobetaine and hydroxyethyl methacrylate HEMA-SBMA (abstract).  With regard to “wherein the hydrogel does not include a crosslinking agent”, a hydrogel is a cross-linked polymer and therefore it must have had a moiety capable of crosslinking at a certain point in its synthesis.  Accordingly, there must be a crosslinking agent that at one time was responsible for forming the crosslinks of the hydrogel but is now crosslinked and no longer free to form crosslinks.  As Wu discloses that the hydrogel was immersed in deionized water to remove unreacted monomers (abstract, 4603 column 2 paragraph 3, and entire publication) the final hydrogel will not have any moieties that are capable of further crosslinking (i.e. crosslinking agents), meeting the instantly claimed limitation.  


	Regarding claim 5, Wu discloses wherein the hydrogel has high optical transparency or is opaque (abstract, page 4596 Fig. 1 A, and page 4598 Fig. 3).

	Regarding claim 6, Wu does not disclose the initial volume vs. the swollen volume of the hydrogel under the instantly claimed conditions, but the claimed composition and the composition of Wu consisting of a sulfobetaine and hydroxyethyl methacrylate HEMA-SBMA (abstract) hydrogel appears to be the same absent a showing of differences.  The  composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).

	Regarding claim 8, Wu does not disclose the stretching ability of the hydrogel but the claimed composition and the composition of Wu consisting of a sulfobetaine and hydroxyethyl methacrylate HEMA-SBMA (abstract) hydrogel appears to be the same,  composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).
	Regarding claim 9, Wu does not disclose the capability of establishing a physical crosslinking  with a second material or a damaged part of the hydrogel but the claimed composition and the composition of Wu consisting of a sulfobetaine and hydroxyethyl  composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).
	Regarding claim 10, Wu does not disclose wherein the  hydrogel is injectable through a 21 gauge or large needle but the claimed composition and the composition of  composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).
Response


	 Applicant traverses the 102 type rejection arguing that the base claim has been amended to include the limitation “wherein the hydrogel does not include a crosslinking agent”.  The prior art of record includes the cross-linker TEGDMA.  Accordingly, the rejection should be withdrawn.

	Applicant’s argument has been fully considered, but not found persuasive.  Pursuant to the Encyclopedia of Polymer Science and Technogym (Hydrogels, Vol. 2 691 March 15, 2002  https://doi.org/10.1002/0471440264.pst158) a hydrogel is a cross-linked polymer that swells in water to an equilibrium value (page 692 line 1).  As a hydrogel is crosslinked, it must have had a moiety capable of crosslinking during the synthesis of the hydrogel.  Accordingly, there must be a crosslinking agent that at one time was responsible for forming the crosslinks of the hydrogel but is now crosslinked and no longer free to form crosslinks.  As Wu discloses that the hydrogel were immersed in deionized water to remove unreacted monomers (abstract, 4603 column 2 paragraph 3, and entire publication) the final hydrogel will not have any moieties that are capable of further crosslinking (i.e. crosslinking agents).  If Applicant intends that there are no other moieties other than one or more of the zwitterionic monomers and/or the polymerized hydroxyethyl methacrylate acting as crosslinking agents the claim will need to be limited to specifically include such a limitation.     


                          
Response and Maintained Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the c22222laimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

	Claims 1-3, 5-6, and 8-10 remain rejected, in modified form, under 35 U.S.C. 103 as being unpatentable over the combination of Wu et al. (Journal of Materials Chemistry B, 2017, 5, 4595-4606) and Sener et al. (RCS Adv.  2016, 6, 29608-29611) for reasons of record.

	Regarding claims 1,2 and 3, Wu disclose  hydrogel comprising sulfobetaine and hydroxyethyl methacrylate HEMA-SBMA (abstract). With regard to “wherein the hydrogel does not include a crosslinking agent”, a hydrogel is a cross-linked polymer and therefore it must have had a moiety capable of crosslinking at a certain point in its synthesis.  Accordingly, there must be a crosslinking agent that at one time was responsible for forming the crosslinks of the hydrogel but is now crosslinked and no longer free to form crosslinks.  As Wu discloses that the hydrogel was immersed in deionized water to remove unreacted monomers (abstract, 4603 column 2 paragraph 3, and entire publication) the final hydrogel will not have any moieties that are capable of further crosslinking (i.e. crosslinking agents), meeting the instantly claimed limitation.    But Wu 
	However in the same field of endeavor of hydrogels comprising SBMA or hydrogels comprising HEMA Sener discloses wherein the hydrogels are cryogels (page 29608 column 2 paragraph 3) and the presence of a therapeutic agent protein in the hydrogel (abstract).

	Regarding claim 5, Wu discloses wherein the hydrogel has high optical transparency or is opaque (abstract, page 4596 Fig. 1 A, and page 4598 Fig. 3).

	Regarding claim 6, Wu does not disclose the initial volume vs. the swollen volume of the hydrogel under the instantly claimed conditions, but the claimed composition and the composition of Wu consisting of a sulfobetaine and hydroxyethyl methacrylate HEMA-SBMA (abstract) hydrogel appears to be the same absent a showing of differences.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).

	Regarding claim 8, Wu does not disclose the stretching ability of the hydrogel but the claimed composition and the composition of Wu consisting of a sulfobetaine and hydroxyethyl methacrylate HEMA-SBMA (abstract) hydrogel appears to be the same, absent a showing of differences.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).
	Regarding claim 9, Wu does not disclose the capability of establishing a physical crosslinking  with a second material or a damaged part of the hydrogel but the claimed composition and the composition of Wu consisting of a sulfobetaine and hydroxyethyl methacrylate HEMA-SBMA (abstract) hydrogel appears to be the same, absent a showing of differences.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).
	Regarding claim 10, Wu does not disclose wherein the hydrogel is injectable through a 21 gauge or large needle but the claimed composition and the composition of Wu consisting of a sulfobetaine and hydroxyethyl methacrylate HEMA-SBMA (abstract) hydrogel appears to be the same, absent a showing of differences.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Wu et al. and Sener et al. for the hydrogel to be a cryogel and include a protein as disclosed by Sener as a matter of combining prior art elements according to known methods to yield predicable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated for the hydrogel to be a cryogel with a protein as cryogels are known to have high loading efficiently and prolonged release profiles as evidenced by Senser (page 29608 column 1 paragraph 2).  One who would have practiced this invention would have ha reasonable expectation of success because Wu has already disclosed hydrogels comprising SBMA and HEMA, while Senser provided guidance with respect hydrogels or HEMA or SBMA being cryogels (page 29608 column 2 paragraph 3) and the presence of a therapeutic agent protein in 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.
Response
	To the extent that Applicants’ arguments are pertinent to the standing rejection, they are addressed as follows: 

	 Applicant traverses the 103 type rejection arguing that the base claim has been amended to include the limitation “wherein the hydrogel does not include a crosslinking agent”.  The prior art of record includes the cross-linker TEGDMA.  Accordingly, the rejection should be withdrawn.

	Applicant’s argument has been fully considered, but not found persuasive.  Pursuant to the Encyclopedia of Polymer Science and Technogym (Hydrogels, Vol. 2 691 March 15, 2002  https://doi.org/10.1002/0471440264.pst158 a hydrogel is a cross-linked polymer that swells in water to an equilibrium value (page 692 line 1).  As a hydrogel is crosslinked, it must have had a moiety capable of crosslinking during the synthesis of the hydrogel.  Accordingly, there must be a crosslinking agent that at one time was responsible for forming the crosslinks of the hydrogel but is now crosslinked and no longer free to form crosslinks.  As Wu discloses that the hydrogel were immersed in deionized water to remove unreacted monomers (abstract, 4603 column 2 paragraph 3, and entire publication) the final hydrogel will not have any moieties that are capable of 
	Thus, the rejection is maintained for reason of record and foregoing discussion.


Conclusion
No claims are allowed.

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617